DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 24, 27-34, 39-40 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 contains the new limitation of liberating at least some of the more than one first mass tag and at least some of the more than one second mass tag from a location of interest in the tissue sample.  This limitation is not supported by the specification as originally filed.  Specifically, the specification incorporates Cantor (US 2009/0305237) by reference for teaching liberating a fragment of a labeling unit by laser radiation during MALDI MS detection.  A plurality of labeling unit fragments in Cantor are generated using PCR amplification and primer extension.  The primer extension products, which correspond to a portion of the labeling unit and are considered the claimed mass tag, are removed from the sample and dispensed on a matrix on which MALDI MS is performed.  The MALDI MS taught by Cantor liberates the mass tags from the matrix.  There is no teaching in Cantor of MALDI laser radiation applied to a location of interest in the tissue sample to liberate at least some of more than one mass tag from the tissue sample.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24, 27-34, 39-40 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites first and second labeling units comprising a first and second mass tags and first and second labeling units comprising first and second multimeric moieties, respectively.  The claim also recites liberating at least some of the more than one first mass tag and second mass tag, wherein each of the liberate at least some of the more than one first and second mass tags corresponds to only a portion of the first and second multimeric moieties.  However, the claim does not recite how the mass tag and multimeric moieties are related.  It is unclear whether the multimeric moieties form the mass tags or whether the multimeric moieties and mass tags are separate entities with each labeling unit comprising both a mass tag and a multimeric moiety.
Claim 29 also labeling the tissue sample with a first probe comprising a first mass tag to provide more than one first mass tag associated with a first target biological molecule in the tissue sample and a second probe comprising a second mass tag to provide more than one second mass tag associated with a second target biological molecule.  It is unclear from the claim how labeling a sample with a single first and second mass tag provides more than one first and second mass tags associated with first and second target biological molecules, respectively.  The metes and bounds of the claim cannot be determined from a step of labeling a target biological molecule with a mass tag to provide more than one second mass tag associated with the target biological molecule.  Does the labeling step itself provide the more than one mass tag associated with the target biological molecule?  Does the probe comprise more than one mass tag?  Does the probe comprising a mass tag itself associate additional mass tags with the biological molecule?  It is unclear how a step of labeling with first and second probes provides more than one first and second mass tags, respectively.

Allowable Subject Matter
Claims 20-22, 24, 27-34, 39-40 and 43-45 as written are free of the prior art.  The prior art fails to teach labeling first and second target biological molecules in a tissue sample with first and second proves comprising first and second mass tags that provide more than one first and second mass tags associated with first and second target biological molecules and liberating at least some of the one or more first and second mass tags corresponding to only a portion of first and second multimeric moieties from a location of interest in the tissue sample.  However, this limitation is rejected as new matter.  If the limitation is amended to be supported by Cantor, it is noted that Cantor is available as prior art in this application and may be applied to anticipate the claims or render the claims obvious.
Lemaire et al. (US 2011/0151451; cited on IDS filed 3/9/2021) teach a method comprising: labeling target biological molecules of a tissue sample, wherein the labeling comprises: labeling the tissue sample with first and second probes comprising first and second antibodies and first and second labeling units comprising first and second mass tags, respectively, wherein the first and second mass tags have different masses; liberating the first and second mass tags from a location of interest in the tissue sample; and mass analyzing the liberated mass tags by non-tandem mass spectrometry to determine information about the biological molecules at the location of interest in the tissue sample, wherein the first and second labeling units comprise first and second multimeric moieties.  Lemaire fails to teach labeling with a probe comprising a mass tag providing more than one first mass tag to a single target biological molecule and the liberating corresponding to a portion of the first and second multimeric moieties forming the first and second labeling units.

 Response to Arguments
Applicant’s arguments filed 16 June 2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment requiring a step of liberating at least some of the more than one first mass tag and at least some of the more than one second mass tag from a location of interest in the sample and the liberated at least some of the more than one mass tag corresponding to one a portion of a multimeric moiety.
Applicant’s explanation of support for the steps of claim 20 are persuasive except for the limitation of liberating at least some of the more than one first mass tag and at least some of the more than one second mass tag from a location of interest in the tissue sample
Regarding the liberating step, Applicant argues that support is found at Fig. 3 of Cantor where the labeled sample is exposed to radiation from the laser of a MALID MS detection system and that a fragment of the probe is liberated from the sample by exposure to laser radiation as part of the MALDI detection process and an ion is detected.  
Applicant’s argument has been considered, but is not persuasive to provide support for the claimed liberating step.  Figure 3 of Cantor illustrates steps of PCR amplification and primer extension to generate more than one first mass tag and more than one second mass tag.  However, according to par. 77 of Cantor, the mass tag primer extension products are applied to a matrix for detection using MALDI MS.  Therefore, in Cantor, the MALDI MS is applied to a matrix that is separate from the sample and the mass tags are liberated from the matrix using laser radiation.  MALDI MS is not disclosed as applied to the sample in Cantor and therefore does not provide a teaching of liberating mass tags from a location of interest in the tissue sample as claimed.
Applicant argues with respect to the term liberating, the requirement that multiple copies of the first and second mass tags are never attached to the sample is not consistent with the disclosure of Cantor.
Applicant’s argument is moot because the claim no long requires depositing multiple copies of a mass tags to target biological molecules.  However, regarding the interpretation of the term “liberate”, Cantor does not use or define the term “liberate”, therefore the plain definition of the term is used for claimed interpretation.  In order to liberate the mass tag from the tissue sample, the mass tag must be applied to the tissue sample during liberation.  The mass tag of Cantor is applied to the matrix prior to liberation using laser radiation for liberation of the mass tags.  Therefore Cantor does not teach liberation of mass tags corresponding to only a portion of a multimeric moiety from the tissue sample as claimed.
Applicant’s argument that the instant specification teaches a tissue sample and discloses a location of interest is not disputed by the Examiner.  However, there is no teaching in either Cantor or the instant specification that a MALDI MS technique is performed on a sample.  Instead, Cantor teaches that the MALDI MS technique is performed on location of interest of a matrix having a plurality of applied mass tags, wherein the matrix is separate from the sample labeled with the probe comprising a mass tag.
Although Applicant has demonstrated that the instant specification and Cantor, in piecemeal, teach “liberating at least some of more than one first mass tag and at least some of more than one second mass tag” and also teach “a location of interest in a tissue sample”, there is no teaching of liberating mass tags from a location of interest in a tissue sample and the limitation is rejected as new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1677